QUESTIONS: 1. May a volunteer fireman display or use red lights on a privately owned vehicle while en route to scenes of fires or other emergencies in the line of duty? 2. May a nonvolunteer fireman also display or use red lights on a privately owned vehicle while en route to scenes of fires or other emergencies in the line of duty? 3. Do such authorized red lights have to be covered when not in use? 4. May such red lights be used on privately owned vehicles when responding to a fire in another district?
SUMMARY: Section 316.292, F.S., authorizes only properly authorized volunteer firemen to use or display red lights on private vehicles. When not in use, such lights do not have to be covered or removed. In responding to a fire in another district, properly authorized volunteer firemen may illuminate red lights on their private vehicles. The answer to question 1 is in the affirmative; questions 2 and 3 are answered in the negative; question 4 is answered in the affirmative insofar as it relates to volunteer firemen. AS TO QUESTION 1: Section 316.292(1), F.S., states that "[p]rivately owned vehicles belonging to the active firemen members of regularly organized volunteer fire-fighting companies or associations, while en route to scenes of fires or other emergencies in the line of duty as active firemen members of regularly organized fire-fighting companies or associations may display or use red lights visible from the front and from the rear of such vehicles. . . ." A number of restrictions and conditions on the type of red lights which may be used are imposed in s. 316.292(1), and are as follows: (a) The light may not have a light source greater than fifty candlepower for each light displayed. (b) Two such red lights may be displayed on each end of the vehicle and such lights shall be of the flasher or revolving type. (c) The red lights shall consist of a lamp with a red lens and shall not consist of an uncolored lens with a red bulb. (d) The red lights shall not be a part of the regular head lamps or tail lights or turn signal lights displayed on such vehicles. (e) No inscription of any kind shall appear across the face of the lenses of the red lights. (f) The lenses of the red lights shall not be less than three inches nor more than eight inches in diameter. (g) In order for an active volunteer fireman to display such red light on his vehicle, he must first secure a written permit from the chief executive officers of the fire-fighting organization to use the red lights, and this permit shall be carried by him at all times while the red lights are displayed. It should be noted that this authorization is strictly limited to the use or display of red lights while en route to scenes of fires or other emergencies in the line of duty and the use or display at other times is specifically declared unlawful. Section 316.292(3), F.S. AS TO QUESTION 2: Section 316.292(2), F.S., states: It is unlawful for any person who is not an active fireman member of a regularly organized volunteer fire-fighting company or association to display on any motor vehicle owned by him, at any time, red lights as described above. (Emphasis supplied.) From this provision, it is clear that nonvolunteer firemen are not authorized to use or display red lights on private vehicles. AS TO QUESTION 3: This office has previously been called upon to render an opinion regarding the meaning of the term "use or display" as used in s. 316.292, F.S. See AGO 071-132. I concur with that earlier opinion which held that it is not necessary that red lights be covered or removed from the vehicles of volunteer firemen when such vehicles are not en route to a fire. However, the legislature has, in s. 316.223, F.S., prohibited the illumination of such lights unless in the performance of necessary duties. AS TO QUESTION 4: Under the provisions of s. 316.223(1), F.S., "[n]o person shall drive or move or cause to be moved any vehicle or equipment upon any highway within this State with any lamp or device thereon showing or displaying a red or blue light visible from direclty in front thereof except for certain vehicles hereinafter provided." This prohibition does not, however, apply to fire vehicles "while in performance of their necessary duties." Section s. 316.223(7). It is my opinion that when a vehicle otherwise authorized to use and display red lights is responding to a fire, regardless of the district within which that fire is located, said vehicle is in the performance of a "necessary duty" and is allowed to use red lights. Thus, the private vehicles of volunteer firemen may have illuminated red lights when responding to a fire in another district since s. 316.292, F.S. (previously discussed), authorizes such vehicles to use or display red lights "while en route to scenes of fires . . ." Cf. AGO 074-354.